ORDER

PER CURIAM.
AND NOW, this 29th day of August, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s first issue, as stated by Petitioner:
Does the constitutional right to present a defense include the right to offer proven science bearing on the understanding of human memory and perception, and police practices in the identification process, where those advances are unknown to laypersons?
Further, the Superior Court’s order affirming the judgment of sentence is VACATED, and the matter is REMANDED to the Superior Court for further consideration in light of Commonwealth v. Walker, — Pa. -, 92 A.3d 766 (2014). In all other respects, the Petition for Allowance of Appeal is DENIED.
Jurisdiction relinquished.